UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-1977


LINDA K. HUGGINS,

                  Plaintiff - Appellant,

          v.

NC   DEPARTMENT     OF   ADMINISTRATION,    NC   HUMAN   RELATIONS
COMMISSION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-cv-00414-FL)


Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linda K. Huggins, Appellant Pro Se.    Mary Ann Stone, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Linda K. Huggins seeks to appeal the district court’s

order dismissing only one claim in her employment discrimination

action.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral      orders,    28   U.S.C.    § 1292   (2006);    Fed.    R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The order Huggins seeks to appeal is neither a final

order     nor    an   appealable    interlocutory     or     collateral      order.

Accordingly, we dismiss the appeal for lack of jurisdiction.

             Also pending before this court is Huggins’ petition

for a writ of mandamus seeking an order directing the district

court to enter a final order in the underlying action pursuant

to Federal Rule of Civil Procedure 54(b).                    We conclude that

Huggins is not entitled to mandamus relief.                   See In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             We therefore deny the petition for a writ of mandamus

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the   court    and   argument    would     not    aid    the

decisional process.



                                                                           DISMISSED



                                          2